DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Pages 8-12, filed 10/20/2020, with respect to the rejection(s) of claim(s) 1, 3-15, 17, 19-20 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taylor (Patent: US 5484433) in view of Thungana (PGPub: US 2015/0165160 A1), further in view of Miller (US 2012/0302935 A1).
Claim Rejections - 35 USC § 112
Claims 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the specification does not explain the arrow shaped orientation indicator arrangement such that the first and second are pointed to each other, the second and third are pointing away from each other in a different side view, and the arrows appearing to point toward or away from the interior of the radiopaque body. While the specification makes mention of arrow shaped orientation indicators (eg. Para. 307 and 309) and the Examiner’s best guess of this embodiment being Fig. 26A-J, there is no explanation of the claimed arrangement stated above within the specification. 
Regarding claim 22, the specification does not mention a partial alignment such that the arrow shapes create a triangular shape having a first size and a different size under a different intermediate side view.
Regarding claim 23, the specification does not mention lines between the first and second orientation indicators and the second and third indicators such that the first and second line are offset from the longitudinal axis of the radiopaque body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Patent: US 5484433) in view of Thungana (PGPub: US 2015/0165160 A1), further in view of Miller (US 2012/0302935 A1).
In regards to claim 1, Taylor discloses an ablation catheter (Fig. 1, 30) comprising: a distal tip (Fig 1, 34) comprising: a body defining a longitudinal axis (Fig. 1, 31) and a plurality of transport members carried by the distal tip and disposed in an eccentric arrangement relative to the longitudinal axis (Fig 4-7, 36). Taylor does not disclose multiple orientation indicators. Taylor does not disclose the orientation indicator visually contrast with the body and are aligned with each other parallel to the first side view. 
Thungana teaches a catheter (Fig. 1) with a distal tip (52) with a first orientation indicator (58i) formed on the body (14); a second orientation indicator (64i) formed on the body, the second orientation indicator (64i) disposed relative to the first orientation indicator such that when the distal tip is viewed in a first side view (Fig. 2, Para. 19), the second orientation indicator (26i, 48i, 64i) and the first orientation indicator (26i, 48i, 58i) visually contrast with the body and are aligned with each other in parallel (eg. Fig. 1, band of 26i, 28i, and 48i markers parallel to each other); a third orientation indicator (Fig. 1, other indicators 26i, 48i, 62i) formed on the body (14) and the first and second orientation indicators having one surface area and the third indicator has a smaller surface area than the first surface area (Fig. 1, 28i holes can have a different surface area when viewed with other orientation indicators such as 26i and 38i), the third orientation indicator disposed relative to the second orientation indicator (64i) visually contrast with the body and are aligned with each other in parallel, the second side view and the first side view being substantially 90 degrees apart about the longitudinal axis wherein each of the first orientation indicator, the second orientation indicator, and the third orientation indicator are aligned along a transverse plane (Fig. 1-2), wherein the transverse plane is substantially perpendicular to the longitudinal axis.

    PNG
    media_image1.png
    923
    899
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    888
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor's radiopaque band on the catheter to have multiple markers as taught by Thungana (Fig. 2, 58i, 62i, 64i) to allow disambiguation, i.e., location of the catheter distal end in both position and orientation (Para. 15). Regarding the arrangement limitations about the side views of the indicators and the size, Thungana reads over them in multiple embodiments such as having a ring of indicators positioned along the circumference in Fig. 1A-D as identified by the red arrow and Fig. 2 with the orientation indicators able to be positioned perpendicular to each other along a transverse plane perpendicular to the longitudinal plane. Additionally, changing the size of the indicators and repositioning at least some of the indicators along the transverse plane would just be changes in size/proportion and rearrangement of parts, which is held to be an obvious matter of design choice. See MPEP 2144.04 VIV A and VII C. 
Miller teaches catheter with indicators arranged on the catheter such that indicators can be obscured when viewed from different side views (eg. Miller, Para. 101-102, 121-125, Fig. 14A-D). 
It would have been obvious to have rearranged the orientation indicators on the invention disclosed by Taylor, Thungana, and Miller to obscure specific markers to tell the catheter is within a rotational orientation suitable for advancing to the next step (eg. Para. 123). 

Regarding claim 2, the combined invention of Taylor, Thungana, and Miller discloses ablation catheter (Taylor, Fig. 4-7, 30) comprising a guide wire lumen (Fig. 4-7, 40) eccentrically carried by the body.
Regarding claim 3, the combined invention of Taylor, Thungana, and Miller discloses the body (31) further defining: a first axial plane along which the longitudinal axis extends, the first axial plane bisecting the guide wire lumen (Taylor, Fig. 10-13); and a second axial plane along which the longitudinal axis extends, the second axial plane being perpendicular to the first axial plane (Fig. 10-13), wherein the guide wire lumen is at least partially disposed on a first side of the second axial plane, and a majority of the transport members are disposed on a second side of the second axial plane, the second side being opposite the first side (Fig. 10-13). Axial planes can be made along the cross section of Fig. 10-13.
Regarding claim 4, the combined invention of Taylor, Thungana, and Miller discloses the first and second orientation indicators (Thungana, Fig. 2, 58i and 64i) are disposed on the second side of the axial plane (Fig. 2).
Regarding claim 5, the combined invention of Taylor, Thungana, and Miller discloses second indicator (64i) being disposed on second side of the second axial plane and the third orientation indicator (62i) is disposed on the first side of the second axial plane (Thungana, Fig. 2). 
Regarding claim 6, the combined invention of Taylor, Thungana, and Miller discloses body (Taylor, Fig. 1, 31) obscuring the third orientation indicator (Thurgana, Fig. 1 26i overlap along the ring and Fig. 2, 62i) when distal tip is viewed in first side view. 
Regarding claim 7, the combined invention of Taylor, Thungana, and Miller discloses discloses body (Taylor, Fig. 1, 31) obscures the first orientation indicator (Thungana, 58i) when the distal tip (Taylor, Fig. 1, 34) is viewed in a second side view via medical imaging (Fig. 2)
Regarding claim 8, the combined invention of Taylor, Thungana, and Miller discloses each of the first orientation indicator (58i), the second orientation indicator (64i), and the third orientation indicator (62i) are symmetric over a transverse plane (Fig 2), the transverse plane being substantially perpendicular to the longitudinal axis. 
Regarding claim 15, the combined invention of Taylor, Thungana, and Miller discloses the laser ablation catheter (Taylor, Fig. 1, 30), wherein the first orientation indicator (Thungana, 58i) has a first surface area on an outer surface of the distal tip, the second orientation indicator (Thungana, 64i) has a second surface area on the outer surface of the distal tip, and the second surface area is substantially equal to the first surface area (Thungana, Para. 19). 
Regarding claim 21, the combined invention of Taylor, Thungana, and Miller discloses an ablation catheter (Fig. 1, 30) comprising: a distal tip (Fig 1, 34) comprising: a body defining a longitudinal axis (Fig. 1, 31) and a plurality of transport members carried by the distal tip and disposed in an eccentric arrangement relative to the longitudinal axis (Fig 4-7, 36). Taylor does not disclose multiple orientation indicators. Taylor does not disclose the orientation indicator visually contrast with the body and are aligned with each other parallel to the first side view. Furthermore, Taylor does not disclose the second and third orientation markers are visible, but the first marker being obscured while under a different side view. And the indicators are formed as the two arrow shaped holes pointing towards each other and the second and third arrow shaped holes are pointed away from each other
Thungana teaches a catheter (Fig. 1) with a distal tip (52) with a first orientation indicator (58i) formed on the body (14); a second orientation indicator (64i) formed on the body, the second orientation indicator (64i) disposed relative to the first orientation indicator such that when the distal tip is viewed in a first side view (Fig. 2, Para. 19), the second orientation indicator (26i, 48i, 64i) and the first orientation indicator (26i, 48i, 58i) visually contrast with the body and are aligned with each other in parallel (eg. Fig. 1, band of 26i, 28i, and 48i markers parallel to each other); a third orientation indicator (Fig. 1, other indicators 26i, 48i, 62i) formed on the body (14) and the first and second orientation indicators having one surface area and the third indicator has a smaller surface area than the first surface area (Fig. 1, 28i holes can have a different surface area when viewed with other orientation indicators such as 26i and 38i), the third orientation indicator disposed relative to the second orientation indicator (64i) visually contrast with the body and are aligned with each other in parallel, the second side view and the first side view being substantially 90 degrees apart about the longitudinal axis wherein each of the first orientation indicator, the second orientation indicator, and the third orientation indicator are aligned along a transverse plane (Fig. 1-2), wherein the transverse plane is substantially perpendicular to the longitudinal axis.
Miller teaches catheter with indicators arranged on the catheter such that indicators can be obscured when viewed from different side views (eg. Miller, Para. 101-102, 121-125, Fig. 14A-D). Additionally, Miller teaches the indicators on the catheter may be arrow shaped and have directional tapering like an arrow to point towards certain locations along the surface (Eg. Miller, Para. 124). 
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have arrow shaped indicators or any shape with tapered shapes to show directionality because the Applicant has not disclosed that changing the shape from shapes like triangles to arrows provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the combination of Taylor, Thungana, and Miller to have performed equally well with either tapered shape as desired because both would perform the same function of pointing or indicating directionality under imaging techniques to help guide the doctor during an operation. Therefore, it would have been prima facie obvious to modify the shape of the indicators disclosed by Taylor, Thungana, and Miller to obtain the invention as described in claim 1, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the cited prior art.
Regarding claim 22, the combined invention of Taylor, Thungana, and Miller discloses when the distal tip is viewed in the side view, the second orientation indicator and the first orientation indicator visually contrast with the body by appearing as a triangular shape having a first size, and when the distal tip is viewed from a first intermediate side view between the side view and the top view, the first and second arrow-shaped holes are only partially aligned and therefore appear as the triangular shape having a second size, the second size being less than the first size (eg. Miller, Para. 121-125, changing of shape due to overlap).
Regarding claim 23, the combined invention of Taylor, Thungana, and Miller discloses a first line between the first orientation indicator and the second indicator is orthogonal to a second line between the second orientation indicator and the third orientation indicator, and wherein both the first line and the second line are offset from the longitudinal axis of the radiopaque body (eg. Thungana, Fig. 1-2, offset indicators in longitudinal axis).

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Patent: US 5484433) in view of Thungana (PGPub: US 2015/0165160 A1), further in view of Miller (US 2012/0302935 A1), further in view of Corl (PGPub: US 2015/0173629 A1).
Regarding claim 9, the combined invention of Taylor, Thungana, and Miller discloses that the first, second, and third orientation markers (Thungana, 58i, 62i, 64i) can be a variety of shapes, but not triangular. Corl teaches the orientation markers can be any shape such as triangular, rectangular, etc. (Corl, Para. 39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the markers (Thungana, 58i, 62i, 64i) to be triangular. Changing the shape is a simple substitution of one known element for another to obtain predictable results. The predictable result would be having a marker indicating the orientation of a catheter whether the marker was in the shape of a circle or a triangle.
Regarding claim 10, the combined invention of Taylor, Thungana, Miller, and Corl discloses the first orientation indicator (Thungana, 58i) tapers in a circumferential direction along an outer surface of the distal tip, the first orientation indicator tapering from a first width to a second width, the second width being less than the first width (Corl, Para. 39). Using Corl's teaching of a triangular shaped orientation marker, having a first width taper to a second width is an inherent property of a triangle.
Regarding claim 11, the combined invention of Taylor, Thungana, Miller, and Corl discloses the first width is disposed between the second width and the longitudinal axis when the distal tip (Thungana, Fig. 2) is viewed in the first side view (Fig. 2).
Regarding claim 12, the combined invention of Taylor, Thungana, Miller, and Corl discloses the second orientation indicator tapers in a circumferential direction along an outer surface of the distal tip, the second orientation indicator (Thungana, 64i) tapering from a first width to a second width, the second width being less than the first width (Corl, Para. 49). Using Corl's teaching of a triangular shaped orientation marker, having a first width taper to a second width is an inherent property of a triangle.
Regarding claim 13, the combined invention of Taylor, Thungana, Miller, and Corl discloses the second width is disposed between the first width and the longitudinal axis when the distal tip is viewed in the second side view (Thungana, Fig. 2).
Regarding claim 14, the combined invention of Taylor, Thungana, Miller, and Corl discloses the laser ablation catheter (Taylor, Fig. 1, 30) wherein, when the distal tip (Taylor, Fig. 1, 34) is viewed in the first side view, the first and second orientation indicator (Thungana. 58i and 64i)) overlap and visually contrast with the body by appearing as a shape having a first size, and when the distal tip is viewed in a first intermediate side view between the first side view and the second side view about the longitudinal axis, the first and second orientation indicator (Thungana, 58i and 64i) overlap and visually contrast with the body by appearing as the shape having a second size, the second size being less than the first. By using Corl's teaching on triangular markers, viewing the markers through an intermediate side view would show the same shape having a second smaller size. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Patent: US 5484433) in view of Thungana, (PGPub: US 2015/0165160 A1), further in view of Miller (US 2012/0302935 A1), further in view of Hardin (PGPub: US 2007/0239103 A1). 
Regarding claim 17, the combined invention of Taylor, Thungana, and Miller, discloses the laser ablation catheter (Taylor, Fig. 1, 30), with multiple orientation indicators (Thungana, Fig. 2, 58i, 62i, 64i) on the body. The combined invention does not disclose the orientation indicators as openings. 
Hardin teaches an indicator on a stylet including a hole (Fig. 5, Para. 28 and 37, 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orientation indicators (58i, 62i, 64i) to have the form of holes. Hardin teaches the indicator can take a multitude of forms to show the position of the stylus including: an ink marking, an indentation, or a hole (Para. 28).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Patent: US 5484433) in view of Thungana (PGPub: US 2015/0165160 A1), further in view of Miller (US 2012/0302935 A1), further in view of Fernandez (Publication: US 2006/0064106 A1). 
Regarding claim 19, the combined invention of Taylor, Thungana, and Miller, discloses the laser ablation catheter (Taylor, Fig. 1, 30), wherein the orientation indicators (Thurgana, Para. 13, 58i, 62i, 64i) are radiopaque but does not disclose a radiolucent body. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Taylor, Thungana, and Miller to make the catheter body radiolucent as taught by Fernandez to help the technician to assess the position of the equipment (Fernandez, Para. 27).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Patent: US 5484433) in view of Thungana (PGPub: US 2015/0165160 A1), further in view of Miller (US 2012/0302935 A1), further in view of Zemel (Publication: US2015/0182282 A1). 
Regarding claim 20, the combined invention of Taylor, Thungana, and Miller, discloses the laser ablation catheter (Taylor, Fig. 1, 30), wherein the orientation indicators (Thungana, 58i, 62i, 64i) are radiopaque but does not disclose a radiopaque body wherein the orientation indicators have a different opacity than the body. 
Zemel discloses a catheter body (Zemel, Fig. 16, 700) that includes one kind radiopaque compound with orientation markers made from a different radiopaque compound (Para. 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Taylor, Thungana, and Miller to make the catheter body radiopaque with the orientation markers having a different radiopacity so that the catheter can be observed using fluoroscopic imaging (Zemel, Para. 127). Additionally, having the markers as a different radiopacity than the catheter body would allow the user to distinguish between the markers and the body to determine orientation and position of the body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792